


109 HR 5787 IH: Minimum Wage Competitiveness Act of

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5787
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Boehlert (for
			 himself, Mr. Kuhl of New York,
			 Mr. Leach,
			 Mr. Shays,
			 Mr. Weller,
			 Mr. Simmons,
			 Mr. Walsh,
			 Mr. Foley,
			 Mr. King of New York,
			 Mr. McHugh,
			 Mr. Ney, Mrs. Johnson of Connecticut,
			 Mr. Sweeney, and
			 Mr. LaTourette) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to provide
		  for an increase in the Federal minimum wage, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Minimum Wage Competitiveness Act of
			 2006.
		2.Minimum
			 wage
			(a)In
			 generalSection 6(a)(1) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read
			 as follows:
				
					(1)except as otherwise provided in this
				section, not less than—
						(A)$6.00 an hour, beginning on the 60th day
				after the date of enactment of the Minimum Wage Competitiveness Act of
				2006;
						(B)$6.75 an hour,
				beginning on the date that is 180 days after that 60th day; and
						(C)$7.15 an hour,
				beginning on the date that is 1 year after that 60th
				day;
						.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) shall take effect 60 days after the date of enactment of this
			 Act.
			3.Applicability of
			 minimum wage to the Commonwealth of the Northern Mariana Islands
			(a)In
			 GeneralSection 6 of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 206) shall apply to the Commonwealth of
			 the Northern Mariana Islands.
			(b)TransitionNotwithstanding
			 subsection (a), the minimum wage applicable to the Commonwealth of the Northern
			 Mariana Islands under section 6(a)(1) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 206(a)(1)) shall be—
				(1)$3.55 an hour,
			 beginning on the 60th day after the date of enactment of this Act; and
				(2)increased by $0.50
			 an hour (or such lesser amount as may be necessary to equal the minimum wage
			 under section 6(a)(1) of such Act), beginning 6 months after the date of
			 enactment of this Act and every 6 months thereafter until the minimum wage
			 applicable to the Commonwealth of the Northern Mariana Islands under this
			 subsection is equal to the minimum wage set forth in such section.
				
